Title: To Thomas Jefferson from John Armstrong, 20 February 1804
From: Armstrong, John
To: Jefferson, Thomas


               
                  Sir/ 
                  Cincinnati February 20th. 1804
               
               Captain Lewis on his way to the Westward called on me and requested that I would at the proper season furnish you with some cuttings, from my Nursery, which you will receive herewith,
               No. 1. 2. 3. & 4 were sent me from detroit two years since. No. 5 & 6 are from bearing trees in my Orchard— 
               No 1 Large White apple—tied with a White string 
               No. 2 Large Red apple tied with a red string 
               No. 3 Pumgray an apple much admired and will keep the year round tied with a blue string 
               No. 4 Calvit apple which is without comparison the best apple that ever was Eaten—tied with a green string 
               No. 5 Ox Eye striped apple ripe in the fall, highly flavoured weighs from 16 to 20 Oz—tied with a yellow string 
               No. 6 Egg Plumb as large as a hens egg light coloured rich & Sweet with a small stone will succeed by engrafting on a Damson, Wild Plumb or Peach stock—
               I generally cut my cions at this Season of the year, and place one end of the cuttings about two inches in the ground in a perpendicular position and there let them remain until the proper season for placing them into the stock—I practice Tounge Grafting, and seldom lose five trees out of one thousand, have had trees to bear the second year after ingrafting them—
               It would oblige me if thro some of your friends I could obtain a few cuttings of the Virginia Cyder apple generally called Hughes Crab with a description of the fruit—
               While I have the honor to be with due respect your Obd. Servt.
               
                  John Armstrong 
               
            